           Case 2:21-mc-00172-MCE-CKD Document 6 Filed 08/11/21 Page 1 of 3



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       2:21-MC-00172-MCE-CKD
12                  Plaintiff,
                                                     STIPULATION AND ORDER EXTENDING TIME
13          v.                                       FOR FILING A COMPLAINT FOR
                                                     FORFEITURE AND/OR TO OBTAIN AN
14   APPROXIMATELY $14,390.00 IN                     INDICTMENT ALLEGING FORFEITURE
     U.S. CURRENCY,
15
     JUGGERNAUT JTE15 TACTICAL RIFLE,
16
     MOSSBERG 590 SHOTGUN,
17
     BLACK ACES TACTICAL PRO SERIES L
18   SHOTGUN,
19   GLOCK 19 PISTOL, AND
20   SPRINGFIELD ARMORY 1911 PISTOL,
21                  Defendants.
22

23          It is hereby stipulated by and between the United States of America and potential claimant Robert

24 Frandsen (“claimant”), appearing in propria persona, as follows:

25          1.     On or about April 11, 2021, claimant filed a claim in the administrative forfeiture

26 proceeding with the Drug Enforcement Administration with respect to the Approximately $14,390.00 in

27 U.S. Currency (hereafter “defendant currency”), Juggernaut JTE15 Tactical Rifle, Mossberg 590

28 Shotgun, Black Aces Tactical Pro Series L Shotgun, Glock 19 Pistol, and Springfield Armory 1911 Pistol
                                                     1
29                                                                         Stipulation and Order to Extend Time

30
           Case 2:21-mc-00172-MCE-CKD Document 6 Filed 08/11/21 Page 2 of 3



 1 (hereafter “defendant firearms”) which were seized on January 13, 2021.

 2          2.      The Drug Enforcement Administration has sent the written notice of intent to forfeit

 3 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

 4 person to file a claim to the defendant currency and defendant firearms under 18 U.S.C. § 983(a)(2)(A)-

 5 (E), and no person other than claimant has filed a claim to the defendant currency and defendant firearms

 6 as required by law in the administrative forfeiture proceeding.

 7          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 8 forfeiture against the defendant currency and defendant firearms and/or to obtain an indictment alleging
 9 that the defendant currency and defendant firearms are subject to forfeiture within ninety days after a

10 claim has been filed in the administrative forfeiture proceeding, unless the court extends the deadline for

11 good cause shown or by agreement of the parties. That deadline was July 10, 2021.

12          4.      By Stipulation and Order filed July 19, 2021, the parties stipulated to extend to August 9,

13 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

14 defendant currency and defendant firearms and/or to obtain an indictment alleging that the defendant

15 currency and defendant firearms are subject to forfeiture.

16          5.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

17 to September 8, 2021, the time in which the United States is required to file a civil complaint for

18 forfeiture against the defendant currency and defendant firearms and/or to obtain an indictment alleging

19 that the defendant currency and defendant firearms are subject to forfeiture.

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///
                                                          2
29                                                                              Stipulation and Order to Extend Time

30
           Case 2:21-mc-00172-MCE-CKD Document 6 Filed 08/11/21 Page 3 of 3



 1          6.     Accordingly, the parties agree that the deadline by which the United States shall be

 2 required to file a complaint for forfeiture against the defendant currency and defendant firearms and/or to

 3 obtain an indictment alleging that the defendant currency and defendant firearms are subject to forfeiture

 4 shall be extended to September 8, 2021.

 5 Dated: 8/9/2021                                       PHILLIP A. TALBERT
                                                         Acting United States Attorney
 6

 7                                               By:     /s/ Kevin C. Khasigian
                                                         KEVIN C. KHASIGIAN
 8                                                       Assistant U.S. Attorney
 9

10 Dated: 8/9/2021                                       /s/ Robert Frandsen
                                                         ROBERT FRANDSEN
11                                                       Potential Claimant
                                                         Appearing in propria persona
12                                                       1182 Franklin Ave
                                                         Yuba City, CA 95991
13
                                                         (Signature authorized by phone)
14

15

16

17          IT IS SO ORDERED.

18 Dated: August 10, 2021

19

20

21

22

23

24

25

26

27

28
                                                         3
29                                                                            Stipulation and Order to Extend Time

30
